ORDER
PER CURIAM.
The action brought by plaintiff Bernadine Douglas against defendant Philip lorio having been settled, the order of the Superior Court affirming the order of the Court of Common Pleas of Luzerne County is vacated, the order of the Court of Common Pleas of Luzerne County, which denied the petition of appellants to withdraw their entry of appearance on behalf of defendant, is vacated, and the record is remanded to the Court of Common Pleas of Luzerne County with the direction to dismiss the petition to withdraw.